Debtor(s):                 Brandon James Screws                                                       Case Number:      19-11507
                           Kristi Lynn Screws

United States Bankruptcy Court for the WESTERN DISTRICT OF LOUISIANA

Chapter 13 Plan – Western District of Louisiana - Shreveport Division

      Check here if this is a modified plan.

      Check here if this is an amended plan.

       List below the sections that have been changed.                                                Reason for Amendment/Modification




Part 1:        Notices

To Debtors:            This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                       indicate that the option is appropriate in your circumstances or that it is permissible in your judicial division. Plans that
                       do not comply with local rules and judicial rulings may not be confirmable.

                       In the following notice to creditors, you must check each box that applies.

To Creditors:          Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                       You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                       an attorney, you may wish to consult one.

                       If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                       confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                       Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                       Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                       The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                       plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                       will be ineffective if set out later in the plan.

1.1       The plan sets out Nonstandard Provisions in Part 9.                                               Included                  Not Included
1.2       This Plan limits the amount of Secured Claims in 3.1 and/or 3.2 based on a Valuation              Included                  Not Included
          of the Collateral for the claim.
1.3       This Plan avoids a Security Interest or Lien in Section 3.4.                                      Included                  Not Included
1.4       This Plan cures or maintains a loan secured by the Debtor's Principal Residence in                Included                  Not Included
          3.1.
1.5       This Plan provides for the treatment of a Domestic Support Obligation in 4.3 and/or               Included                  Not Included
          4.4.
1.6       This plan includes a claim that was either: (1) incurred within 910 days before the               Included                  Not Included
          petition date and secured by a purchase money security interest in a motor vehicle
          acquired for the personal use of the debtor(s); or (2) incurred within 1 year of the
          petition date and secured by a purchase money security interest in any other thing of
          value in 3.3.

Part 2:        Plan Payments and Length of Plan

2.1 Debtor(s) will make regular payments for a total of 60 months to the trustee as follows:

      If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to
      creditors specified in this plan.

         Original Plans. $790.00 per month for 1 month, and
      $857.78 per month for 42 months.
      $871.76 per month for 17 months.

          Modified Plans. $          has been paid in for the first   months; then
      $       per        for             months, and
Revised 01/25/2018                                                     Chapter 13 Plan                                                               Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy


                19-11507 - #5 File 10/04/19 Enter 10/04/19 15:35:52 Main Document Pg 1 of 10
                 Brandon James Screws
Debtor(s):       Kristi Lynn Screws                                                                Case Number: 19-11507


        Check one: The applicable commitment period is: 36 months (Below Median Income)
                                                        60 months (Above Median Income)

2.2 Regular payments to the trustee will be made from future income in the following manner:

           Debtor(s) will make payments pursuant to a payroll deduction unless otherwise excused by the Chapter 13 Trustee or the Bankruptcy
           Court.

     Income tax refunds. During the pendency of this case debtor(s) shall file both Federal and State Income Tax Returns timely and provide copies
     of same to the Standing Chapter 13 Trustee immediately upon filing of each annual return.

     Debtor(s) will pledge income tax refunds as follows:

      Debtor(s) may retain the greater of: (a) monies credited for federal Earned Income Credit; or (b) $500.00.
      Debtor(s) must turn over to the Trustee the remainder of the federal and/or state tax refund(s) within 14 days of
      receipt of said refund(s) for any refund received while the case is pending

2.3 Additional Payments. (In addition to 2.1 above)
    Check one.

                  None. If “none” is checked, the rest of § 2.3 need not be completed or reproduced.

Part 3:        Treatment of Secured Claims

3.1 A. Maintenance of payments and cure of default of Principal Residence under 1322(b)(3), including post-petition default payments, if
     any

     Check one.

                  None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.

                  The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                  required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by
                  the trustee or directly by the debtor, as specified below. Any existing arrearage on a listed claim will be paid in full through
                  disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on a
                  proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to
                  the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are
                  controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise
                  ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral
                  will no longer be treated by the plan.

      Name of Creditor                  Description of Collateral         Current Installment               Pre-Petition Amount         Current Monthly
                                                                          Payment (including                of Arrearage, if any        Payment Begins
                                                                          escrow)
      21st Mortgage Corp                7252 Williams Road                                 $575.00                     $1,850.00        November 2019
                                        Keithville, LA 71047
                                                                          Disbursed by:
                                                                             Trustee
                                                                             Debtor(s)
                                                                             Third party – Name & Relationship to Debtor(s)


                 The trustee shall pay post-petition default payments for mortgage payments in the following amounts and coming due during the
     months itemized.

      Name of Creditor                  Description of Collateral         Current Installment               Specified Months for        Post Petition
                                                                          Payment (including                Default                     total Unpaid
                                                                          escrow)
      -NONE-

     B. Maintenance of payments and cure of default other than Principal Residence under 1322(b)(3), including post-petition default
        payments, if any.

Revised 01/25/2018                                                    Chapter 13 Plan                                                                  Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy


                19-11507 - #5 File 10/04/19 Enter 10/04/19 15:35:52 Main Document Pg 2 of 10
                 Brandon James Screws
Debtor(s):       Kristi Lynn Screws                                                                  Case Number: 19-11507

     Check one.

                  None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims

     Check one.

                  None. If "None" is checked, the rest of § 3.2 need not be completed or reproduced.

     The remainder of this paragraph will be effective only in the applicable box in Part 1 of this plan is checked.

                  The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim
                  listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of secured
                  claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof
                  of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the
                  value of the secured claim will be paid in full with interest at the rate stated below. If relief from the automatic stay is ordered as to
                  any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this paragraph as to
                  that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan.

                  The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of
                  this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in
                  its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor’s total
                  claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                  The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                  property interest of the debtor(s) or the estate(s) until the earlier of:

                  (a) payment of the underlying debt determined under nonbankruptcy law, or (b) discharge of the underlying debt under 11 U.S.C. §
                  1328, at which time the lien will terminate and be released by the creditor. See Bankruptcy Rule 3015.

      Name of Creditor             Estimated                Collateral Description   Value of         Amount of           Interest      Estimated avg.
                                   Amount of                                         Collateral       Secured Claim       Rate          monthly payment
                                   Creditor's total                                                                                     to creditor
                                   Claim
      Conn's                       $1,600.00                Refrigerator               $1,600.00            $1,600.00      7%                         $31.68
      Ivan Smith                   $1,550.00                Bedroom Furniture           $200.00              $200.00       7%                          $3.96
      Furniture
      Republic                     $5,500.00                Misc. HHGs                     $700.00            $700.00      7%                         $13.86
      Finance

3.3 Secured claims excluded from 11 U.S.C. § 506. (11 U.S.C. §1325(a) - 910 day Car Claim or 365 day Personal Property)

     Check one.

                  None. If "None" is checked, the rest of § 3.3 need not be completed or reproduced.



3.4 Lien avoidance

     Check one.

                  None. If "None" is checked, the rest of § 3.4 need not be completed or reproduced.



3.5 Surrender of Collateral

     Check one.

                  None. If "None" is checked, the rest of § 3.5 need not be completed or reproduced.


Revised 01/25/2018                                                       Chapter 13 Plan                                                               Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy


                19-11507 - #5 File 10/04/19 Enter 10/04/19 15:35:52 Main Document Pg 3 of 10
                 Brandon James Screws
Debtor(s):       Kristi Lynn Screws                                                                   Case Number: 19-11507

                  The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request that
                  upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301
                  be terminated in all respects. Any allowed unsecured claim resulting from the surrender of the collateral will be treated in Part 5
                  below.

      Name of Creditor                                               Collateral                                             Value
      Toyota Motor Credit                                            2017 Toyota Camry 90,000 miles                         $12,362.50


Part 4:        Treatment of Fees and Priority Claims

4.1 General

     Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.4, will be paid in full
     without post-petition interest.

4.2 Administrative fees

      Counsel elects the standing order “no look” fee                  Yes                     No

     Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be ten percent of plan payments.

     The debtor(s) attorney is awarded a fee in the amount of $ 3,600.00 of which $ 3,600.00 is due and payable from the bankruptcy
     estate. Included in this amount is a fee in the amount of $ 0.00 for the modification. Fees are limited to the appropriate “No Look” fee
     amount or the allowed amount subject to a formal fee application.

4.3 Priority claims other than attorney’s fees and those treated in § 4.4.

     Check one.

                  None. If "None" is checked, the rest of § 4.3 need not be completed or reproduced.



                  The debtor estimates the total amount of other priority claims to be as follows:.



Domestic Support Obligations prepetition arrears other than those provided for in 4.4 below shall be disbursed by the Trustee:
    Claimant                                     Nature of Claim                                             Amount
    -NONE-

     Ongoing Domestic Support Obligations shall be disbursed by debtor.

     All other unsecured priority claims including tax claims shall be disbursed by the trustee as follows:
     Claimant                                     Nature of Claim                                                  Amount
     Simon Fitzgerald, LLC                        Noticing Costs                                                                                    $250.00

4.4 Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount

     Check one.

                   None. If "None" is checked, the rest of § 4.4 need not be completed or reproduced.

Part 5:        Treatment of Non-priority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.

     Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. Unscheduled nonpriority unsecured debts to which
     a timely proof of claim is filed will be allowed, unless objected to. All non-priority debts on schedule E/F, and unsecured and undersecured
     debts on schedule D, are incorporated herein by reference.


Revised 01/25/2018                                                           Chapter 13 Plan                                                            Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy


                19-11507 - #5 File 10/04/19 Enter 10/04/19 15:35:52 Main Document Pg 4 of 10
                 Brandon James Screws
Debtor(s):       Kristi Lynn Screws                                                             Case Number: 19-11507

     Based upon the scheduled unsecured and undersecured claims in the amount of $58,029.85, it is anticipated unsecured creditors will be paid
     approximately $3,840.00, which is approximately 6.62 percent of their respective claims. However, the amount paid on any claim may vary
     depending on the actual filed and allowed claims.

     If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid no less than $3,840.00. Regardless of
     the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2 Other separately classified nonpriority unsecured claims.

     Check one.

                 None. If "None" is checked, the rest of § 5.2 need not be completed or reproduced.


Part 6:        Executory Contracts, Unexpired Leases, and Unmodified Secured Debts paid per contract

6.1 The executory contracts, unexpired leases, and Unmodified Secured Debts paid per contract listed here are assumed and will be treated
    as specified. All other executory contracts and unexpired leases are rejected.

     Check one.

                None. If "None" is checked, the rest of § 6.1 need not be completed or reproduced.

Part 7:        Vesting of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon entry of discharge or dismissal.

Part 8:        Other Plan Provisions

8.1 Adequate Protection Payments:

     Debtor(s) shall pay adequate protections payments and/or lease payments as scheduled below to the trustee. If the case is dismissed
     pre-confirmation the trustee shall disburse these adequate protection payments to the creditor, one for each plan payment received
     while the case was pending.

      Creditor                                                                          Adequate Protection Payment
      Toyota Motor Credit                                                               $123.62

8.2 Changed Circumstances.

     Debtor(s) shall fully and timely disclose to the trustee any change in income, marital status, domestic support obligation, employment,
     address, or financial recovery to which debtor(s) become entitled, including without limitation, claims for personal injury, employment,
     worker’s compensation, unemployment compensation, inheritance, life insurance, lottery proceeds, or property settlements. These
     funds shall be treated upon motion by trustee, debtor(s), or any party in interest.

Part 9:        Nonstandard Plan Provisions

          None. If "None" is checked, the rest of Part 9 need not be completed or reproduced.

     Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included
     in the Official Chapter 13 Plan Form for the Western District of Louisiana or deviating from it. Nonstandard provisions set out elsewhere in this
     plan are ineffective.

     The following plan provisions will be effective only if there is a check in the box “Included” in § 1.1.

Pursuant to 11 U.S.C. 1326(b)(1), any administrative expenses (except for the additional $600.00 "no-look" attorney fee) shall
be paid in full immediately following the payment of Trustee fees, any accrued adequate protection payments, and any
accrued conduit mortgage and accrued conduit lease payments provided for in the plan, but prior to the distribution of any
non-administrative claim. These administrative fees shall be paid from all plan payments under 2.1, 2.2 and 2.3 plus any
other sums submitted to the Trustee and available for distribution under the plan except for insurance proceeds required to
be disbursed to a specific creditor as provided in the Standing Order Regarding Insurance Proceeds Constituting Cash
Collateral.


Revised 01/25/2018                                                   Chapter 13 Plan                                                             Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


                19-11507 - #5 File 10/04/19 Enter 10/04/19 15:35:52 Main Document Pg 5 of 10
                 Brandon James Screws
Debtor(s):       Kristi Lynn Screws                                                            Case Number: 19-11507

Regarding the mortgage included in Plan Section 3.1 A or 3.1.B, in the event a timely filed Notice of Mortgage Payment
Change has been filed to which no party in interest has filed a motion pursuant to Rule 3002.1(2), the Trustee is authorized
to disburse the mortgage payment in accordance with the Notice of Mortgage Payment Change. If the Notice of Mortgage
Payment Change represents more than a $3.00 change from the amount of the mortgage payment determined under the
provisions of Section 3.1.A or 3.1.B. of the plan, the chapter 13 plan payment is automatically increased or decreased by the
amount of the increase or decrease required by the Notice of Mortgage Payment Change and applicable Trustee fee. The
Chapter 13 Trustee is authorized to submit an amended wage order as may be required.

Part 10:           Signatures

/s/ L. Laban Levy                                                           Date:      October 2, 2019
L. Laban Levy #28658
Signature of Attorney for Debtor(s)

/s/ Brandon James Screws                                                    Date:      October 2, 2019
Brandon James Screws
Debtor
/s/ Kristi Lynn Screws                                                      Date:      October 2, 2019
Kristi Lynn Screws
Joint Debtor

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the
wording and order of the provisions in this Chapter 13 Plan are identical to those contained in Official Chapter 13 Plan Form for the
Western District of Louisiana, other than any nonstandard provisions included in Part 9.




Revised 01/25/2018                                                   Chapter 13 Plan                                                         Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy


                19-11507 - #5 File 10/04/19 Enter 10/04/19 15:35:52 Main Document Pg 6 of 10
                     UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF LOUISIANA
                           SHREVEPORT DIVISION
                         ***************************

IN RE: Brandon James Screws                   :                  Case No: 19-11430
       Kristi Lynn Screws                     :
       Debtors                                :                  Chapter 13

                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on October 4, 2019 I caused a copy of the foregoing
Chapter 13 Plan to be served on the following registered ECF participants, electronically
through the court’s ECF System at the email address registered with the court:

Office of the U.S. Trustee                        Todd S. Johns, Chapter 13 Trustee

and also to all parties listed on the attached mailing matrix by the United States Postal
Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
through the third-party bankruptcy notice provider, BK Attorney Services, LLC d/b/a
certificateofservice.com, an Approved Bankruptcy Notice Provider authorized by the United
States Courts Administrative Office, pursuant to Fed.Bankr.P. 9001(9) and 2002(g)(4).

Dated: October 4, 2019

                                          By:     /s/ Kristie C. Jones
                                                  Kristie C. Jones,
                                                  Legal Assistant to L. Laban Levy




  19-11507 - #5 File 10/04/19 Enter 10/04/19 15:35:52 Main Document Pg 7 of 10
Label Matrix for local noticing          21st Mortgage Corp                   Action Revenue Recovery
0536-5                                   620 Market St, Ste 100               910 Bres Ave.
Case 19-11507                            Knoxville, TN 37902-2207             Monroe, LA 71201-5955
Western District of Louisiana
Shreveport
Fri Oct 4 15:19:06 CDT 2019
Allergy, Asthma and Immunology           American Medical Collection          (p)BANCORPSOUTH
2530 Bert Kouns Loop                     4 Westchester Plaza, Suite 110       BANKRUPTCY DEPARTMENT
Suite 112                                Elmsford, NY 10523-1615              P O BOX 4360
Shreveport, LA 71118-3153                                                     TUPELO MS 38803-4360


Best Buy/CBNA                            Caddo Parish Sheriff                 Capital One
50 Northwest Point Road                  505 Travis St., 7th Floor            POB 60599
Elk Grove Village, IL 60007-1032         Shreveport, LA 71101-3029            City of Industry, CA 91716-0599



(p)CAPITAL ONE                           Care Credit                          Comenity Bank/LNBryant
PO BOX 30285                             POB 965064                           P.O. Box 182789
SALT LAKE CITY UT 84130-0285             Orlando, FL 32896-5064               Columbus, OH 43218-2789



Comenity Bank/Torrid                     Conn’s                               Credence Resource Management LLC
POB 182685                               3295 College Street                  17000 Dallas Pkwy
Columbus, OH 43218-2685                  Beaumont, TX 77701-4611              Suite 204
                                                                              Dallas, TX 75248-1940


Credit One Bank NA                       Cristina Walker                      DBA WK Emergency Dept Group
PO Box 98875                             Assistant United States Attorney     PO Box 8608
Las Vegas, NV 89193-8875                 Western District of Louisiana        Metairie, LA 70011-8608
                                         300 Fannin Street, Suite 3201
                                         Shreveport, LA 71101-3120

Delta Pathology                          Dept. of Education/Nelnet            Dermatology & Skin Care Surger
3000 Knight Street                       121 S 13th St.                       9007 Ellerbe Rd.
Bldg. 5, Ste. #220                       Lincoln, NE 68508-1904               Shreveport, LA 71106-6724
Shreveport, LA 71105-2566


Dermatology & Skin Surgery               Diagnostic Imaging Accoc LLC         Highland Clinic
9007 Ellerbe Road                        PO Boc 3488 Dept. 05-042             POB 51455
Shreveport, LA 71106-6724                Tupelo, MS 38803-3488                Shreveport, LA 71135-1455



(p)INTERNAL REVENUE SERVICE              Internal Revenue Service             Ivan Smith Furniture
CENTRALIZED INSOLVENCY OPERATIONS        PO Box 7346                          5434 Technology Drive
PO BOX 7346                              Philadelphia, PA 19101-7346          Shreveport, LA 71129-2682
PHILADELPHIA PA 19101-7346


Ivan Smith Furniture                     Ivan Smith Furniture                 Todd Johns (Ch 13 Trustee)
Corporate Office                         Legal Department                     Chapter 13 Trustee
5434 Technology Drive                    1110 West 70th Street                POB 1770
Shreveport, LA 71129-2682                Shreveport, LA 71106-3545            Shreveport, LA 71166-1770

                   19-11507 - #5 File 10/04/19 Enter 10/04/19 15:35:52 Main Document Pg 8 of 10
LSU Health - Dept 2660                   L. Laban Levy                        Louisiana Department of Revenue and Taxation
PO Box 11407                             Simon, Fitzgerald, Cooke, et al      Attn: Bankruptcy Division
Birmingham, AL 35246-2010                4700 Line Ave., Ste. 200             P.O. Box 66658
                                         Shreveport, LA 71106-1533            Baton Rouge, LA 70896-6658


Marshall Dental Associates               Mary Brehmer                         Monterey Financial Services, LLC
1809 S. Washington Street                7244 Williams Road                   12081 Collections Center Drive
Marshall, TX 75670-6855                  Keithville, LA 71047-5517            Chicago, IL 60693-0001



(p)LENI ENGLE                            Office of District Counsel           Opploans/Finwise
ATTN OCHSNER LSU HEALTH                  Internal Revenue Service             130 E. Randolph Street, Suite 34
1450 POYDRAS STREET                      POB 30509                            Chicago, IL 60601-6207
25TH FLOOR                               New Orleans, LA 70190-0509
NEW ORLEANS LA 70112-1227

Pierremont Anesthesia Consultant         Pierremont Cardiology                Progressive Leasing
1945 E. 70th Street                      1811 East Bert Kouns #210            256 W. Data Drive
POB 52448                                Shreveport, LA 71105-5740            Draper, UT 84020-2315
Shreveport, LA 71135-2448


Pulmonary & Critical Care Spec           (p)REPUBLIC FINANCE LLC              Retail Merchants Association
PO Box 52598                             282 TOWER RD                         620 Crockett Street
Shreveport, LA 71135-2598                PONCHATOULA LA 70454-8318            Shreveport, LA 71101-3604



Brandon James Screws                     Kristi Lynn Screws                   State of Louisiana, Department of Labor
7252 Williams Road                       7252 Williams Road                   Delinquent Accounts Unit,UI Tech Support
Keithville, LA 71047-5517                Keithville, LA 71047-5517            1001 North 23rd Street, Room 322
                                                                              Baton Rouge, LA 70802-3338


The Bureaus                              Toyota Motor Credit                  Office of U. S. Trustee
1717 Central St.                         POB 9786                             300 Fannin St., Suite 3196
Evanston, IL 60201-1507                  Cedar Rapids, IA 52409-0004          Shreveport, LA 71101-3122



Velocity Care                            WK Family Physicians                 WK Pediatric Intensivists
POB 2204                                 1811 E. Bert Kouns, 400              2510 West Bert Kouns Ind Loop
Loves Park, IL 61131-0204                Shreveport, LA 71105-5764            Shreveport, LA 71118-3119



WK Pierremont                            WK South                             WKANES Services
8001 Youree Drive                        2510 Bert Kouns Industrial Loop      POB 52775
Shreveport, LA 71115-2302                Shreveport, LA 71118-3119            Shreveport, LA 71135-2775



Willis Knighton Anes Services
PO Box 52775
Shreveport, LA 71135-2775



                   19-11507 - #5 File 10/04/19 Enter 10/04/19 15:35:52 Main Document Pg 9 of 10
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bancorp South                                        Capital One Bank                                     Insolvency Unit
9200 Mansfield Road                                  15000 Capital One Drive                              Internal Revenue Service
Shreveport, LA 71118                                 Richmond, VA 23238                                   1555 Poydras St.
                                                                                                          Suite 220, Stop 31
                                                                                                          New Orleans, LA 70112

Ochsner LSU Health                                   Republic Finance                                     (d)Republic Finance
1541 Kings Highway                                   7031 Commerce Cir, Suite 10                          855 Pierremont Rd. Ste 106
Shreveport, LA 71103                                 Baton Rouge, LA 70809                                Shreveport, LA 71106



End of Label Matrix
Mailable recipients    57
Bypassed recipients     0
Total                  57




                  19-11507 - #5 File 10/04/19 Enter 10/04/19 15:35:52 Main Document Pg 10 of 10
